           Case 1:19-cr-00318-JMF Document 102 Filed 05/27/20 Page 1 of 1



      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                  WRITER’S DIRECT DIAL NO.
                                                                                                            (212) 849-7140

                                                                                                WRITER’S EMAIL ADDRESS
                                                                                      marcgreenwald@quinnemanuel.com


May 27, 2020                                                  Application GRANTED. Defendant shall surrender to the
                                                              U.S. Marshal at 500 Pearl Street by 2 p.m. on July 16,
                                                              2020, unless the Court finds prior to that date - pursuant to
VIA ECF                                                       a letter motion filed by Defendant - that "compelling"
                                                              reasons still exist to extend the Defendant's release. The
Honorable Jesse M. Furman
                                                              Clerk of Court is directed to terminate ECF No. 101.
United States District Judge
Southern District of New York
40 Foley Square                                                                  SO ORDERED.
New York, New York 10007


Re:     United States v. Ashu, 19 Cr. 318 (JMF)                                  May 27, 2020

Dear Judge Furman:

        We are counsel to Defendant Cyril Ashu and write respectfully to request that the Court
extend Mr. Ashu’s bail for an additional period of 45 days. See Dkt. 90 (order releasing Mr. Ashu
on bail). We have the conferred with the Government, who consent to this extension.

        Since Mr. Ashu was released on April 2, 2020, he has complied with all conditions and has
been supervised without incident by the Pre-Trial Services agency in the Northern District of
Georgia. When the Court originally released Mr. Ashu, it directed that he would surrender in the
Southern District on June 1 without further order of the Court. Mr. Ashu was released “in light of
the dire circumstances presented by COVID-19.” Dkt. 90. COVID-19 continues to threaten New
York City and its immediate environs. We respectfully submit that the “compelling reasons” for
Mr. Ashu’s release have not changed and – on consent of the Government, with whom we have
conferred – we request that the deadline for Mr. Ashu’s surrender be extended by another 45 days,
to July 16, 2020.

Respectfully,

/s/ Marc Greenwald

Marc Greenwald
cc: AUSAs Olga Zverovich and Jarrod Schaeffer (via ECF)


      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
